Pei? Curiam.
Prosecutor was convicted of a violation of an act to regulate the practice of medicine. Section 8 of Pamph. L. 1894, p. 458; 1 Comp. Stat., § 35, p. 3329, provides who shall be regarded as practitioners of medicine. The defendant did not prescribe drugs or material remedy. He sold a book entitled “Eternal Wisdom and Health.” He maintained a store in Atlantic City with seats arranged in rows. He spoke of the infinite spiritual forces which illuminate the body with the principles of truth, love and light. He preached *856the triumph of the mind over the ills of the body and the power of the will to drive out disease. He told his patients to sit erect, feet firmly on the floor and will themselves to feel the forces which he talked of which would drive out the ills they told him of. Obviously that which he did was not the practice of medicine, because the act mentioned above was amended (Pamph. L. 1921, pp. 702, 707; Cum. Supp. Comp. Stat. 1911-1924, pp. 1867 et seq., §§ 127-31 et seq.), so as to exempt from the provisions of section 8 those who administered to the sick or suffering by prayers or spiritual means without the use of drug or material remedy. The philosophy which the defendant sought to teach was the power of the mind over the ills of the body. He used neither drug or material remedy. He told those who came to him how to sit and think and gave them assurances of the cure of every ailment by such means. Such act clearly came within the exceptions of the 1921 amendment.
The conviction will be set aside.